Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 1 of 31



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA



 BRADLEY C. BIRKENFELD,

              Plaintiff,

 v.                                            Case No: ___________________

 LEONARD A. LAUDER; and,
 KEVIN M. COSTNER,

             Defendants.
 ________________________________ /

                                    COMPLAINT

       Comes now Plaintiff, Bradley C. Birkenfeld (”BIRKENFELD”), through his

 undersigned attorneys, and hereby files this Complaint against Defendants Leonard

 A. Lauder and Kevin M. Costner for fraud, negligent misrepresentation and

 intentional interference with advantageous or business relationship, all arising

 from publication of Plaintiff’s book, Lucifer’s Banker: The Untold Story of How I

 Destroyed Swiss Bank Secrecy (“Lucifer’s Banker”), published by Greenleaf Book

 Group Press (“Greenleaf”). Plaintiff alleges as follows:

                           JURISDICTION AND VENUE

 1.    This Court has subject matter jurisdiction over Plaintiff’s claims under 28

 U.S.C. §1332(a)(2) based on diversity of the parties. Plaintiff is a resident of Malta,

 Defendant Leonard A. Lauder (“LAUDER”) is a resident of New York; Defendant

 Kevin M. Costner (“COSTNER”) is a resident of Colorado, and the amount in

 controversy exceeds $75,000.00, exclusive of interest and costs.

                                      Page 1 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 2 of 31



 2.    This Court has personal jurisdiction over the Defendants under Florida’s

 Long-Arm Statute, Fla. Stat. §48.193 (1) (a) and (2) because:

          a. Defendants have committed various torts in the State of Florida while

              Plaintiff was a resident there;

          b. Defendants are engaged in substantial and ongoing business activities

              in   the State of Florida through, inter alia,      the advertisement,

              distribution, and sale of cosmetics, fragrances, entertainment, and

              otherwise; and,

          c. Defendants LAUDER and COSTNER each have minimum contacts with

              the forum sub judice such that the maintenance of this action does not

              offend traditional notions of fair play and substantial justice and

              Defendants’ individual due process rights would not be harmed or

              offended by litigation in this forum.

 3.    Venue is proper in this District under 28 U.S.C. § 1391 (b) (2) and (3) because

 a substantial portion of the acts or omissions that gave rise to Plaintiff’s claims

 occurred in this District while Plaintiff BIRKENFELD was a resident of Florida and

 because this Court has personal jurisdiction over Defendants.

                                      PARTIES

 4.    Plaintiff BIRKENFELD is a native-born United States citizen currently

 residing in Malta. BIRKENFELD is a world-renowned whistleblower. Among other

 things, Plaintiff voluntarily disclosed to multiple United States law enforcement

 authorities and the U.S. Senate Permanent Subcommittee on Investigations (“PSI”)



                                      Page 2 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 3 of 31



 the existence of 19,000 Americans with secret, offshore, undeclared, numbered bank

 accounts at UBS, Switzerland, an offshore mecca for billionaires, to evade United

 States income taxes, capital gains taxes, estate taxes, or otherwise engage in illegal

 conduct. As a direct and proximate cause of Plaintiff’s voluntary disclosures, the

 United States has recovered more than $20 billion from American taxpayers in back

 taxes, fines, and penalties.    Approximately 100,000 Americans came into tax

 compliance in three separate IRS amnesty programs. Plaintiff single-handedly

 precipitated the end of Swiss bank secrecy through a new United States-Swiss tax

 treaty and otherwise. Plaintiff’s courageous disclosures earned him the largest IRS

 whistleblower award in history: $104 million. Plaintiff is the author of Lucifer’s

 Banker published by Greenleaf. (See www.lucifersbanker.com).

 5.    Defendant LAUDER is chairman emeritus of Estée Lauder, the world’s third

 largest maker of cosmetics and fragrances. Defendant LAUDER stepped down as

 CEO of Estée Lauder in 1999. According to public reports, Defendant LAUDER’s net

 worth exceeds $15.9 billion.   Defendant LAUDER’s private banker at UBS was

 Christian Bovay in Geneva, Switzerland. Defendant LAUDER is a marquee name.

 6.    Defendant COSTNER is an American actor, director, producer, and musician.

 Among other accolades, Defendant COSTNER has won two (2) Academy Awards and

 three (3) Golden Globe Awards. He starred as Eliot Ness in the major motion picture

 blockbuster “The Untouchables.” Defendant COSTNER’s private banker at UBS was

 Stephane Furrer in Geneva, Switzerland. Defendant COSTNER is a marquee name.

                                       FACTS



                                      Page 3 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 4 of 31



 7.    In 2005, Plaintiff BIRKENFELD, then a UBS Director, voiced objection to

 UBS’ executive management about secret, offshore, undeclared, numbered bank

 accounts held by the American 1% to evade income taxes, capital gains, and estate

 taxes. The response by UBS management was anger and retaliation by UBS against

 Plaintiff and a classic cover-up. As a result of this dispute, Plaintiff BIRKENFELD

 resigned from UBS.

 8.    In 2007, Plaintiff BIRKENFELD voluntarily contacted United States law

 enforcement officials at the Department of Justice (June 19-20, 2007) the Internal

 Revenue Service (October 12, 2007), and, the Securities and Exchange Commission

 (November 14, 2007).     Plaintiff also testified before the United States Senate

 Permanent Subcommittee on Investigations about staggering tax fraud perpetrated

 by the American 1% using secret, offshore, undeclared, numbered bank accounts in

 Switzerland (October 11, 2007; November 13, 2007).

 9.    Among other persons, Plaintiff spoke with Kevin Downing and Karen Kelly at

 the U.S. Department of Justice, Daniel Reeves and John McDougal at the Internal

 Revenue Service, Matthew Kutz at the Department of Treasury, Thomas Silverstein

 and Laura Josephs at the Securities and Exchange Commission, and Robert Roach

 and Laura Stuber at the PSI.

 10.   Plaintiff’s voluntary disclosures revolutionized the multi-trillion-dollar Swiss

 banking industry. Switzerland and the United States signed and implemented a new

 tax treaty. The United States Senate held three hearings and issued three reports.

 The Internal Revenue Service implemented three amnesty programs. The United



                                      Page 4 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 5 of 31



 States Government Accountability Office published four reports. In 2009, UBS and

 the United States concluded a deferred prosecution agreement on charges of

 conspiring to defraud the United States. Among other things, UBS was required to

 provide names and account information for American clients engaged in tax fraud,

 cease secret, offshore, undeclared, numbered bank accounts for Americans, and pay

 $780 million in fines, penalties, interest, and restitution.

 11.    UBS provided names and account information for only 4,700 of the 19,000

 wealthiest Americans complicit in tax fraud through secret undeclared numbered

 accounts. Many important and well-known UBS clients were knowingly omitted by

 UBS from the list provided to the IRS, including both Defendants herein. Evidence

 supports the inference that the leniency of the United States towards UBS was

 exchanged for political or financial favors, including an email published by Wikileaks

 in which former Secretary of State Hillary R. Clinton states that a “political” solution

 must be engineered for UBS’ decades-long massive tax fraud.

 12.   Former United States Senator Carl Levin, former Chairman of the PSI, wrote

 regarding Plaintiff’s revelations concerning American secret, offshore, undeclared,

 numbered bank accounts in Switzerland in a letter dated July 28, 2009:

       In October of 2007, Mr. Birkenfeld … provided testimonial and
       documentary information related to his employment as a private banker
       at UBS in Switzerland. In a sworn deposition before the Subcommittee
       staff, Mr. Birkenfeld supplied information on the program conducted by
       UBS Switzerland to attract client accounts in the United States, and the
       activities and practices employed by UBS private bankers operating out
       of Switzerland…. The information provided by Mr. Birkenfeld has been
       accurate and enabled the Subcommittee to initiate its investigation of the
       practices of UBS.



                                       Page 5 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 6 of 31



 13.   Director of the Division of Enforcement at the Securities and Exchange

 Commission, Robert Khuzami, wrote a letter to United States District Judge for the

 Southern District of Florida William J. Zloch dated August 11, 2009, stating:

       The information provided by Mr. Birkenfeld led the Commission to
       commence a formal investigation into the conduct he described … [and]
       was also important in helping the staff question witnesses and formulate
       requests for documents from UBS and others. The information that the
       staff has learned in the course of the Commission’s investigation has been
       consistent with the information that Mr. Birkenfeld has provided.

 14.   Jeffrey H. Sloman, Acting United States Attorney, stated that Plaintiff had

 provided “substantial assistance in the investigation of others who have committed

 offenses” that “has been significant, useful, truthful, complete, and reliable.”

 15.   The IRS Summary Award Report for Plaintiff’s $104 million whistleblower

 award stated:

       Birkenfeld provided information on taxpayer behavior that the IRS had
       been unable to detect, provided exceptional cooperation, identified
       connections between parties to transactions (and the methods used by
       UBS AG) and the information led to substantial changes in UBS AG
       business practices and commitment to future compliance…. The
       comprehensive information provided by the whistleblower was
       exceptional in both its breadth and depth…. [T]he information provided
       by the whistleblower formed the basis for unprecedented actions against
       UBS AG, with collateral impact on other enforcement activities and a
       continuing impact on future compliance by UBS AG.

 16.   In an exchange with Judge           Zloch on August 21, 2009, Mr. Downing

 represented that,

       I have no reason to believe that we would have had any other means to
       have disclosed what was going on [regarding American secret, offshore,
       undeclared, numbered, bank accounts in Switzerland] but for an insider
       in that scheme providing detailed information, which Mr. Birkenfeld
       did.



                                        Page 6 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 7 of 31



 17.   Plaintiff formalized a contract with Greenleaf to publish Lucifer’s Banker on or

 about June 22, 2016, when Plaintiff was a resident of Florida. Plaintiff’s submitted

 manuscript was vetted for accuracy or otherwise by a literary lawyer retained by

 Plaintiff and by Greenleaf’s legal counsel.

 18.   The submitted manuscript identified Defendant LAUDER and his mother,

 Josephine Esther “Estée” Lauder, the founder and namesake of the Estée” Lauder

 cosmetics and beauty products empire, as owners of secret, offshore, undeclared bank

 accounts at UBS, Switzerland.      Defendant LAUDER’s UBS private banker was

 Christian Bovay in Geneva, Switzerland. Plaintiff BIRKENFELD was Estée Lauder’s

 private banker until her death on April 24, 2004. Among other things, the original

 submitted manuscript stated (p. 232), “At least two of [Hillary Clinton’s billionaire

 friends], Jack Manning and Leonard Lauder, had undeclared secret numbered

 accounts at UBS in Geneva and had been contributing money to her political

 campaigns for years.” Plaintiff was also the UBS private banker for Mr. Manning.

 Plaintiff had previously reported to the U.S. Department of Justice, the IRS, the SEC,

 and to the PSI under oath that Defendant LAUDER and his mother Estée Lauder,

 had secret, offshore, undeclared numbered accounts at UBS Switzerland.

 19.   Defendant COSTNER’s UBS private banker was Stephane Furrer in Geneva,

 Switzerland.   Among other things, Plaintiff’s submitted manuscript stated (pages

 135-136): “I gave [my attorneys] client names and account holdings that made their

 eyes pop: Igor Olenicoff, Kevin Costner, Leonard and Estée Lauder, Abdul Aziz




                                       Page 7 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 8 of 31



 Abbas (a shady character with direct ties to Saddam Hussein), porn stars, prominent

 physicians, and one of Osama bin Laden’s biological brothers.”

 20.   Plaintiff had previously reported that Defendant COSTNER held a secret,

 offshore, undeclared numbered bank account at UBS, Switzerland, to the U.S.

 Department of Justice, IRS, SEC, and the PSI in testimony under oath.

 21.   In an October 11, 2007, email from Mr. Dickieson to colleagues David Schertler

 and Peter Taylor, Mr. Dickieson reports that in Plaintiff’s deposition before the PSI,

 Plaintiff BIRKENFELD “mentioned that Kevin Costner had a $20 million account in

 the Private Banking Unit [of UBS].”

 22.   In a March 4, 2008 email from Mr. Dickieson to Bob Roach, staff director of the

 PSI, the former states that “Olenikov [sic] was identified to you during the session

 we had on October 11, 2007. [Check your notes it was in the part of the discussion

 where Brad mentioned Costner, too].”

 23.   Mr. Roach replied by email the same day, “You are right. I completely forgot

 about Olenicoff . I remembered Costner, but not Olenicoff.”

 24.   In an April 22, 2008, email from Plaintiff’s attorney David H. Dickieson to

 Kevin Downing in the Tax Division of the Department of Justice, Mr. Dickieson

 states, among other things, “Brad is willing to provide information about actor Kevin

 Costner’s relationship with “UBS.”

 25.   On or about September 2016, on the eve of scheduled publication after tens of

 thousands of copies of Lucifer’s Banker had been printed, Defendants LAUDER and

 COSTNER, separately through their attorneys, threatened legal action against



                                       Page 8 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 9 of 31



 Plaintiff BIRKENFELD and Greenleaf unless references to them as owners of secret,

 offshore, undeclared, numbered accounts at UBS, Switzerland in Lucifer’s Banker

 were censored.

 26.   In a letter to Plaintiff dated September 27, 2016, Defendant COSTNER falsely

 asserted that he had “never had an account with UBS…[M]y client never had any

 account with UBS and has never had any offshore bank account.”

 27.   In a companion letter dated September 27, 2016, Defendant COSTNER again

 falsely and fraudulently asserted that Defendant COSTNER “has never had an

 account with UBS, nor had any other offshore bank account of any kind.”

 28.   As a direct and proximate consequence of the malicious, negligent or

 intentional, and false statements of Defendant COSTNER to Plaintiff and Greenleaf

 denying ownership of secret, offshore, undeclared, numbered secret bank account at

 UBS, Switzerland and COSTNER’s threats of legal action, the reference to him to

 that effect was censored from Lucifer’s Banker.       The censorship substantially

 diminished the newsworthiness and global sales of Lucifer’s Banker, delayed its

 publication, caused Greenleaf to destroy tens of thousands of previously printed

 books, required Plaintiff to shoulder the expense of hiring an additional literary

 attorney to vet the altered manuscript, an increase in Plaintiff’s literary insurance

 coverage to $3 million.   The financial injury to Plaintiff BIRKENFELD exceeds

 $75,000.00.

 29.   In a letter dated September 21, 2016, Defendant LAUDER did not directly

 refute or dispute that he maintained accounts at UBS or other Swiss banks. Among



                                      Page 9 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 10 of 31



  other things, the letter equivocally stated: “[A]ny bank accounts in Switzerland that

  were maintained by Mr. Lauder at any given time were principally in connection with

  investments managed by UBS on his behalf and were properly reported to the U.S.

  and Swiss authorities. We were further reliably advised that all required U.S. and

  foreign income tax filings and foreign bank account reports with respect to such

  accounts were made in a timely manner in accordance with IRS and Department of

  Treasury requirements by a major U.S. accounting firm.”

  30.   In a letter dated September 26, 2016, from Defendant LAUDER’s attorney to

  Greenleaf, Defendant LAUDER again did not dispute ownership of accounts at UBS.

  Defendant LAUDER’s attorney stated, however, that his accounts at UBS complied

  with United States and Swiss law. The September 26, 2016 letter threatened legal

  action against Plaintiff and Greenleaf unless all references to the Lauders in Lucifer’s

  Banker were eliminated. The letter falsely insinuated that Defendant LAUDER and

  his mother Estée Lauder never owned a secret, offshore, undeclared numbered

  account at UBS, Switzerland.

  31.   Defendants LAUDERS’ and COSTNER’S false insinuations, averments or

  denials and legal threats to Plaintiff and Plaintiff’s publisher coerced the deletion of

  references to them in the original manuscript of Lucifer’s Banker as owners of secret,

  offshore, undeclared, numbered bank accounts in Switzerland with UBS, an offshore

  bank mecca for billionaires with locations in Zurich, Geneva, and Lugano,

  Switzerland.




                                       Page 10 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 11 of 31



  32.   As a direct and proximate consequence of the malicious, negligent or

  intentional, and false statement of Defendant LAUDER to Plaintiff and Greenleaf

  denying ownership of a secret, offshore, undeclared, numbered bank account at UBS,

  Switzerland and Defendant LAUDER’s threat of legal action, references to Defendant

  LAUDER to that effect were censored from Lucifer’s Banker.

  33.   The censorship caused by Defendants’ tortious falsehoods substantially

  diminished the newsworthiness and global sales of Lucifer’s Banker, delayed its

  publication, caused Greenleaf to destroy tens of thousands of previously printed

  books, required Plaintiff to shoulder the expense of hiring an additional literary

  attorney to vet the altered manuscript, caused damage to Plaintiff’s reputation and

  brand, and, to increase Plaintiff’s literary insurance coverage to $3 million.

  34.   The financial injury to Plaintiff exceeds this Court’s jurisdictional minimum

  amount of $75,000.00, exclusive of interest and costs.

  35.   All conditions precedent to the filing of this action have been performed, have

  occurred or have been waived by Defendants.

  36.   Plaintiff BIRKENFELD has been required to obtain the services of the

  undersigned attorneys to prosecute this matter on his behalf and has agreed to pay

  them a reasonable fee for their services.

     COUNT I - TORTIOUS INTERFERENCE WITH ADVANTAGEOUS OR
                 BUSINESS RELATIONSHIP (COSTNER)

  37.   Plaintiff realleges and incorporates by reference the allegations contained in

  Paragraphs 1 - 36, above, as though fully set forth herein.




                                       Page 11 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 12 of 31



  38.   Plaintiff has an advantageous or business relationship with Greenleaf to

  publish, disseminate and promote his book Lucifer’s Banker.

  39.   Plaintiff has legal rights pursuant to his business relationship with Greenleaf

  for the publication, promotion and dissemination of his book Lucifer’s Banker.

  40.   Defendant COSTNER knew of the advantageous and business relationship

  between Plaintiff BIRKENFELD and his book publisher.

  41.   Defendant COSTNER intentionally and without justification interfered with

  Plaintiff BIRKENFELD’s advantageous or business relationship with Greenleaf for

  the publication, promotion and dissemination of his book Lucifer’s Banker.

  42.    Defendant    COSTNER       acted   to   disrupt   or   interfere   with   Plaintiff

  BIRKENFELD’s business interests or relationship with Greenleaf by threatening

  legal action unless a reference to him as an owner of a secret, offshore, undeclared,

  numbered account at UBS, Switzerland was censored from Lucifer’s Banker.

  43.   Despite the falsity of Defendant COSTNER’s threats, Greenleaf capitulated to

  Defendant COSTNER’s interference and the             Lucifer’s Banker manuscript was

  accordingly altered under duress by Plaintiff and Greenleaf to omit reference to

  Defendant COSTNER as being a participant in the secret UBS Swiss banking scheme

  to defraud the United States of billions of dollars in tax revenues.

  44.   Defendant COSTNER had no justification for his false and malicious threats

  and acts of interference against Plaintiff BIRKENFELD because in fact Defendant

  COSTNER owned a secret, offshore, undeclared, numbered account at UBS,

  Switzerland.



                                       Page 12 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 13 of 31



  45.      As a direct and proximate result of the malicious, intentional, and false

  statements and threats of Defendant COSTNER to Plaintiff and Greenleaf denying

  ownership of a secret, offshore, undeclared, numbered bank account at UBS,

  Switzerland and COSTNER’s threats of legal action, which tortuously interfered with

  or disrupted the business or advantageous relationship between Plaintiff

  BIRKENFELD and Greenleaf, the reference to Defendant COSTNER was deleted

  from Lucifer’s Banker.

  46.     The deleted material relating to Defendant COSTNER substantially

  subtracted from Plaintiff’s portrait of American marquee tax cheats limned in the

  book, lowered public interest in the book, reduced its newsworthiness and diminished

  global sales of Lucifer’s Banker, caused delay of its publication, caused Greenleaf to

  destroy tens of thousands of previously printed books, required Plaintiff to shoulder

  the expense of hiring additional editors and legal counsel to again edit and review the

  altered manuscript, and occasioned an increase in Plaintiff’s literary insurance

  coverage to $3 million, all of which resulted in substantial monetary damage to

  Plaintiff and to his reputation and brand.

  47.     The damages to Plaintiff as a result of Defendant COSTNER’s tortious

  interference exceeds this Court’s jurisdictional minimum of $75,000.00.

        WHEREFORE, Plaintiff BRADLEY C. BIRKENFELD requests this Court to

  render judgment on Count I against Defendant KEVIN M. COSTNER for tortious

  interference with advantageous or business relationship and award to Plaintiff all




                                       Page 13 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 14 of 31



  damages to be proved at the trial of this cause, including interest, costs and such

  other and further relief as this Court deems just and proper.

        COUNT II - TORTIOUS INTERFERENCE WITH ADVANTAGEOUS OR
                     BUSINESS RELATIONSHIP (LAUDER)

  48.     Plaintiff realleges and incorporates by reference the allegations contained in

  Paragraphs 1 - 36, above, as though fully set forth herein.

  49.     Plaintiff BIRKENFELD has an advantageous or business relationship with

  Greenleaf to publish, disseminate and promote his book Lucifer’s Banker.

  50.     Plaintiff has legal rights pursuant to his business relationship with Greenleaf

  for the publication, promotion and dissemination of his book Lucifer’s Banker.

  51.     Defendant LAUDER knew of the advantageous or business relationship

  between Plaintiff BIRKENFELD and his book publisher.

  52.     Defendant LAUDER intentionally and without justification interfered with

  Plaintiff BIRKENFELD’s relationship with Greenleaf for the publication, promotion

  and dissemination of his book Lucifer’s Banker.

  53.     Defendant    LAUDER      acted   to   disrupt   or    interfere   with   Plaintiff

  BIRKENFELD’s business interests or relationship with Greenleaf by threatening

  legal action unless a reference to him as an owner of a secret, offshore, undeclared,

  numbered account at UBS, Switzerland was censored from Lucifer’s Banker.

  54.     Despite the falsity behind Defendant LAUDER’s threats, Greenleaf

  capitulated to Defendant LAUDER’s tortious interference for fear of protracted and

  costly litigation and the Lucifer’s Banker manuscript was accordingly altered under

  duress by Plaintiff and Greenleaf to omit reference to Defendant LAUDER as being

                                        Page 14 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 15 of 31



  a participant in the secret UBS Swiss banking scheme to defraud the United States

  of billions of dollars in tax revenues.

  55.   Defendant LAUDER had no justification for his false and malicious threats

  and acts of interference against Plaintiff BIRKENFELD because in fact Defendant

  LAUDER owned a secret, offshore, undeclared, numbered account at UBS,

  Switzerland.

  56.    As a direct and proximate result of the malicious, intentional, and false

  statements and threats of Defendant LAUDER to Plaintiff and Greenleaf denying

  ownership of a secret, offshore, undeclared, numbered bank account at UBS,

  Switzerland and LAUDER’s threats of legal action, which tortuously interfered with

  or disrupted the business or advantageous relationship between Plaintiff

  BIRKENFELD and Greenleaf, the reference to Defendant LAUDER was deleted from

  Lucifer’s Banker.

  57.   The deleted material relating to Defendant LAUDER substantially subtracted

  from Plaintiff’s portrait of American marquee tax cheats limned in the book, lowered

  public interest in the book, reduced its newsworthiness and diminished global sales

  of Lucifer’s Banker, caused delay of its publication, caused Greenleaf to destroy tens

  of thousands of previously printed books, required Plaintiff to shoulder the expense

  of hiring additional editors and legal counsel to again edit and review the altered

  manuscript, and occasioned an increase in Plaintiff’s literary insurance coverage to

  $3 million, all of which resulted in substantial monetary damage to Plaintiff and to

  his reputation and brand.



                                        Page 15 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 16 of 31



  58.       The damages to Plaintiff caused by Defendant LAUDER exceeds this Court’s

  jurisdictional minimum of $75,000.00.

        WHEREFORE, Plaintiff BRADLEY C. BIRKENFELD requests this Court to

  render judgment on Count II against Defendant LEONARD A. LAUDER for tortious

  interference with advantageous or business relationship and award to Plaintiff all

  damages to be proved at the trial of this cause, including interest, costs and such

  other and further relief as this Court deems just and proper.

            COUNT III - NEGLIGENT MISREPRESENTATION (COSTNER)

  59.       Plaintiff realleges and incorporates by reference the allegations contained in

  Paragraphs 1 through 47, above, as though fully set forth herein.

  60.       Specifically, Defendant COSTNER made misrepresentations of material fact,

  to wit:

            a. On September 27, 2016, Defendant COSTNER falsely asserted to

               Greenleaf, intended for Plaintiff BIRKENFELD, that he had “never

               had an account with UBS…”.

            b. On September 27, 2016, Defendant COSTNER also misrepresented

               to Greenleaf, intended for Plaintiff BIRKENFELD, that he “never

               had any account with UBS and has never had any offshore bank

               account.”

            c. In a companion letter dated September 27, 2016, Defendant

               COSTNER again falsely represented to Plaintiff BIRKENFELD that




                                         Page 16 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 17 of 31



            he (Defendant COSTNER) “has never had an account with UBS, nor

            had any other offshore bank account of any kind.”

         d. As a direct and proximate consequence of these misrepresentations

            by Defendant COSTNER to Plaintiff and Greenleaf denying

            ownership of secret, offshore, undeclared, numbered secret bank

            account at UBS, Switzerland and Costner’s threats of legal action,

            the reference to him to that effect was censored from Lucifer’s

            Banker.

  61.    These statements by Defendant COSTNER are misrepresentations of the truth

  that are in fact false.

  62.    Defendant COSTNER was negligent in making these representations to

  Greenleaf and Plaintiff, because he knew or should have known them to be false or

  misrepresentation of material fact.

  63.    Defendant COSTNER was            also   grossly   negligent   in making these

  representations to Greenleaf and Plaintiff because he knew them to be false or a

  misrepresentations of material fact, either of which was false.

  64.    Defendant COSTNER intended to induce Plaintiff BIRKENFELD and/or

  Greenleaf to rely on his negligent misrepresentations.

  65.    Injury resulted to Plaintiff BIRKENFELD acting in justifiable reliance upon

  the negligent misrepresentations of Defendant COSTNER.

  66.    Defendant COSTNER had substantial and protectible pecuniary interests in

  making the misrepresentations of material fact.



                                        Page 17 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 18 of 31



  67.   These pecuniary interests include protection from disclosure of his secret

  assets from his ex-wife in their hotly contested and fractious divorce proceedings.

  68.   The pecuniary interests also include concealment from disclosure of the Swiss

  secret numbered bank account assets to the Internal Revenue Service with the

  attendant potential criminal and civil penalties and inter alia, negative publicity

  arising therefrom.

  69.   Defendant COSTNER’s protectible interests additionally include substantial

  pecuniary and financial interest from the avoidance of paying millions of dollars in

  taxes, penalties and interest to the United States government on the undisclosed

  millions of dollars that Defendant COSTNER had hidden in his Swiss numbered bank

  account at UBS in Geneva, Switzerland.

  70.   As a direct and proximate result of the negligent misrepresentations and false

  threats of Defendant COSTNER to Plaintiff and Greenleaf denying ownership of a

  secret, offshore, undeclared, numbered bank account at UBS, Switzerland and

  COSTNER’s threats of legal action, the reference to Defendant COSTNER was

  deleted from Lucifer’s Banker.

  71.   The deleted material related to Defendant COSTNER substantially subtracted

  from Plaintiff’s portrait of American marquee tax cheats limned in the book, lowered

  public interest in the book, reduced its newsworthiness and lessened global sales of

  Lucifer’s Banker, caused delay of its publication, caused Greenleaf to destroy tens of

  thousands of previously printed books, required Plaintiff to shoulder the expense of

  hiring additional editors and legal counsel to again edit and review the altered



                                       Page 18 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 19 of 31



  manuscript, and occasioned an increase in Plaintiff’s literary insurance coverage to

  $3 million, all of which resulted in substantial monetary damage to Plaintiff and to

  his reputation and brand.

  72.   As a direct and proximate result of Plaintiff BIRKENFELD’s reliance on

  Defendant COSTNER’s negligent misrepresentations and actions, as set forth herein

  or otherwise proved at the trial for this cause, Plaintiff BIRKENFELD suffered direct

  and proximate substantial damages in an amount not less than this Court’s

  jurisdictional minimum of $75,000.00, and such other and further damages and

  amounts as will be proved at trial.

  73.   Plaintiff BIRKENFELD reserves the right to amend this Count III to seek

  punitive damages upon a showing of gross negligence, pursuant to Fla. Stat. §768.72

  (2019), and in accordance with applicable Florida law.

        WHEREFORE, Plaintiff BRADLEY C. BIRKENFELD requests this Court to

  render judgment on Count III against Defendant KEVIN M. COSTNER for negligent

  misrepresentation and award to Plaintiff all damages to be proved at the trial of this

  cause, including interest, costs and such other and further relief as this Court deems

  just and proper.




         COUNT IV - NEGLIGENT MISREPRESENTATION (LAUDER)

  74.   Plaintiff realleges and incorporates by reference the allegations contained in




                                        Page 19 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 20 of 31



  in Paragraphs1 through 36, and 48 through 58, above, as though fully set forth

  herein.

  75.   Defendant LAUDER made misrepresentations of material fact, to wit:

        a. In a letter dated September 21, 2016, to Greenleaf and intended for

            Plaintiff BIRKENFELD, Defendant LAUDER, although not directly

            disputing that he maintained accounts at UBS or other Swiss banks,

            misrepresented that “any bank accounts in Switzerland that were

            maintained by [him] at any given time were principally in connection

            with investments managed by UBS on his behalf and were properly

            reported to the U.S. and Swiss authorities.”

        b. On September 21, 2016, Defendant LAUDER, in the same

            communication, also falsely asserted that he was “further reliably

            advised that all required U.S. and foreign income tax filings and

            foreign bank account reports with respect to such accounts were

            made in a timely manner in accordance with IRS and Department of

            Treasury requirements by a major U.S. accounting firm.”

        c. On September 26, 2016, in a communication from Defendant

            LAUDER to Greenleaf intended for Plaintiff BIRKENFELD again

            did not dispute ownership of accounts at UBS again falsely stated

            that his accounts at UBS complied with United States and Swiss law.

        d. The September 26, 2016, communication also misrepresented that

            Defendant LAUDER and his mother Estée Lauder never owned a



                                      Page 20 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 21 of 31



            secret, offshore, undeclared numbered account at UBS, Switzerland

            and threatened legal action against Plaintiff and Greenleaf unless

            all references to the Lauder family were eliminated in Lucifer’s

            Banker.

         e. As a direct and proximate consequence of these misrepresentations

            by Defendant LAUDER to Plaintiff and Greenleaf denying

            ownership of secret, offshore, undeclared, numbered secret bank

            account at UBS, Switzerland and LAUDER’s threats of legal action,

            the reference to him to that effect was censored from Lucifer’s

            Banker.

  76.    These statements by Defendant LAUDER are misrepresentations of the truth

  that are in fact false.

  77.    Defendant LAUDER was negligent in making these representations to

  Greenleaf and Plaintiff, because he knew or should have known them to be false or a

  misrepresentation of material fact; or he believed them to be true, but they were in

  fact false and he should have known them to be false.

  78.    Defendant     LAUDER     was    also   grossly   negligent   in   making   these

  representations to Greenleaf and Plaintiff statements because he knew them to be

  false or a misrepresentation of material fact, either of which was false.

  79.    Defendant LAUDER intended to induce Plaintiff BIRKENFELD and/or

  Greenleaf to rely on his misrepresentations.




                                        Page 21 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 22 of 31



  80.   Injury resulted to Plaintiff BIRKENFELD acting in justifiable reliance upon

  the negligent misrepresentations of Defendant LAUDER.

  81.   Defendant LAUDER had substantial and protectible pecuniary interests in

  making his negligent misrepresentations of material fact.

  82.   These pecuniary interests included preventing disclosure of the Swiss secret

  numbered bank account assets to the Internal Revenue Service with the attendant

  potential criminal and civil penalties and inter alia, negative publicity arising

  therefrom.

  83.   Defendant LAUDER’s protectible interests further included the substantial

  pecuniary and financial interest from the avoidance of paying millions of dollars of

  taxes, penalties and interest on the undisclosed millions of dollars that Defendant

  LAUDER had hidden in his Swiss numbered bank account at UBS in Geneva,

  Switzerland.

  84.   As a direct and proximate result of the negligent misrepresentations and false

  threats of Defendant LAUDER to Plaintiff and Greenleaf denying ownership of a

  secret, offshore, undeclared, numbered bank account at UBS, Switzerland and

  LAUDER’s threats of legal action, the reference to Defendant LAUDER was deleted

  from Lucifer’s Banker.

  85.   The deletion substantially subtracted from Plaintiff’s portrait of American

  marquee tax cheats limned in the book, diminished the public interest in the book,

  its newsworthiness and global sales of Lucifer’s Banker, delayed its publication,

  caused Greenleaf to destroy tens of thousands of previously printed books, required



                                      Page 22 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 23 of 31



  Plaintiff to shoulder the expense of hiring additional editors and legal counsel to

  again edit and review the altered manuscript, and occasioned an increase in

  Plaintiff’s literary insurance coverage to $3 million, all of which resulted in

  substantial monetary damage to Plaintiff and to his reputation and brand.

  86.   As a direct and proximate result of Plaintiff BIRKENFELD’s reliance on

  Defendant LAUDER’s negligent misrepresentations and actions, as set forth herein

  or otherwise proved at the trial for this cause, Plaintiff BIRKENFELD suffered direct

  and proximate substantial damages in an amount not less than this Court’s

  jurisdictional minimum of $75,000.00, and such other and further damages and

  amounts as will be proved at trial.

  87.   Plaintiff BIRKENFELD reserves the right to amend this Count IV to seek

  punitive damages upon a showing of gross negligence, pursuant to Fla. Stat. §768.72

  (2019), and in accordance with applicable Florida law.

        WHEREFORE, Plaintiff BRADLEY C. BIRKENFELD requests this Court to

  render judgment on Count IV against Defendant LEONARD A. LAUDER for

  negligent misrepresentation and award to Plaintiff all damages to be proved at the

  trial of this cause, including interest, costs and such other and further relief as this

  Court deems just and proper.

                           COUNT V - FRAUD (COSTNER)

  88.   Plaintiff realleges and incorporates by reference the allegations contained in

  Paragraphs1 through 47 and 59 through 73, above, as though fully set forth herein.




                                        Page 23 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 24 of 31



  89.   Specifically, Defendant COSTNER made deliberate and knowing false

  statements of material fact, to wit:

        a. On September 27, 2016, Defendant COSTNER knowingly and

            deliberately asserted the falsehood to Greenleaf intended for

            Plaintiff BIRKENFELD that he had “never had an account with

            UBS…”.

        b. On September 27, 2016, Defendant COSTNER also knowingly and

            deliberately expressed falsities and untruth to Greenleaf, which was

            also intended for Plaintiff BIRKENFELD, that he “never had any

            account with UBS and has never had any offshore bank account.”

        c. In a companion letter dated September 27, 2016, Defendant

            COSTNER again knowingly and deliberately made deceptive

            representations to Plaintiff BIRKENFELD that he (Defendant

            COSTNER) “has never had an account with UBS, nor had any other

            offshore bank account of any kind.”

        d. As a direct and proximate consequence of Plaintiff’s detrimental

            reliance upon these knowing and deliberate misrepresentations by

            Defendant COSTNER to Plaintiff and Greenleaf denying ownership

            of secret, offshore, undeclared, numbered secret bank account at

            UBS, Switzerland and COSTNER’s threats of legal action, the

            reference to him to that effect was censored from Lucifer’s Banker.




                                         Page 24 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 25 of 31



  90.   These statements by Defendant COSTNER are deliberate and knowingly

  deceptive and false.

  91.   Defendant COSTNER was deliberately fraudulent in making these false

  statements to Greenleaf and Plaintiff, because he knew them to be to be untrue.

  92.   Defendant COSTNER’s fraudulent deceptive statements were designed to

  induce Plaintiff BIRKENFELD and/or Greenleaf to rely to their detriment on his

  fraudulent false statements.

  93.   Plaintiff BIRKENFELD detrimentally relied upon the deliberately false and

  fraudulent representations of Defendant COSTNER.

  94.   Injury resulted to Plaintiff BIRKENFELD acting in detrimental and justifiable

  reliance upon the deliberate deception and fraudulent representations of Defendant

  COSTNER.

  95.   Defendant COSTNER had substantial and protectible pecuniary interests in

  making the deliberate false representations of material fact.

  96.   These pecuniary interests include protection from disclosure of his secret

  assets from his ex-wife in their hotly contested and fractious divorce proceedings.

  97.   The pecuniary interests also include concealment from disclosure of the Swiss

  secret numbered bank account assets to the Internal Revenue Service with the

  attendant potential criminal and civil penalties and inter alia, negative publicity

  arising therefrom.

  98.   Defendant COSTNER’s protectible interests additionally include substantial

  pecuniary and financial interest from the avoidance of paying millions of dollars in



                                       Page 25 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 26 of 31



  taxes, penalties and interest to the United States government on the undisclosed

  millions of dollars that Defendant COSTNER had hidden in his Swiss numbered bank

  account at UBS in Geneva, Switzerland.

  99.    As a direct and proximate result of the fraudulent falsities and false threats of

  Defendant COSTNER to Plaintiff and Greenleaf denying ownership of a secret,

  offshore, undeclared, numbered bank account at UBS, Switzerland and COSTNER’s

  threats of legal action, the reference to Defendant COSTNER was deleted from

  Lucifer’s Banker.

  100.   The deletion substantially subtracted from Plaintiff’s portrait of American

  marquee tax cheats limned in the book, diminished the public interest in the book,

  its newsworthiness and global sales of Lucifer’s Banker, delayed its publication,

  caused Greenleaf to destroy tens of thousands of previously printed books, required

  Plaintiff to shoulder the expense of hiring additional editors and legal counsel to

  again edit and review the altered manuscript, and occasioned an increase in

  Plaintiff’s literary insurance coverage to $3 million, all of which resulted in

  substantial monetary damage to Plaintiff and to his reputation and brand.

  101.   As a direct and proximate result of Plaintiff BIRKENFELD’s reliance on

  Defendant COSTNER’s false and fraudulent representations and actions, as set forth

  herein or otherwise proved at the trial for this cause, Plaintiff BIRKENFELD

  suffered direct and proximate substantial damages in an amount not less than this

  Court’s jurisdictional minimum of $75,000.00, and such other and further damages

  and amounts as will be proved at trial.



                                       Page 26 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 27 of 31



  102.   Plaintiff Birkenfeld reserves the right to amend this Count V to seek punitive

  damages for fraud against Defendant COSTNER in accordance with Fla. Stat.

  §768.72 (2019), and applicable Florida law.

         WHEREFORE, Plaintiff BRADLEY C. BIRKENFELD requests this Court to

  render judgment on Count V against Defendant KEVIN M. COSTNER for fraud and

  award to Plaintiff all damages to be proved at the trial of this cause, including

  interest, costs and such other and further relief as this Court deems just and proper.

                           COUNT VI - FRAUD (LAUDER)

  103.   Plaintiff realleges and incorporates by reference the allegations contained in

  Paragraphs 1 through 36, 48 through 58, and 74 through 87, above, as though fully

  set forth herein.

  104.   Specifically, Defendant LAUDER made deliberate and knowing false

  statements of material fact, to wit:

         a. In a letter dated September 21, 2016, to Greenleaf and intended for

            Plaintiff BIRKENFELD, Defendant LAUDER, although not directly

            disputing that he maintained accounts at UBS or other Swiss banks,

            deliberately and knowingly falsely stated that “any bank accounts

            in Switzerland that were maintained by [him] at any given time were

            principally in connection with investments managed by UBS on his

            behalf and were properly reported to the U.S. and Swiss authorities.”

         b. On September 21, 2016, Defendant LAUDER, in the same

            communication, also deliberately falsely asserted that he was



                                         Page 27 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 28 of 31



          “further reliably advised that all required U.S. and foreign income

          tax filings and foreign bank account reports with respect to such

          accounts were made in a timely manner in accordance with IRS and

          Department of Treasury requirements by a major U.S. accounting

          firm.”

       c. On September 26, 2016, in a communication from Defendant

          LAUDER to Greenleaf intended for Plaintiff BIRKENFELD again

          did not dispute ownership of accounts at UBS, but again deliberately

          and deceptively stated that his accounts at UBS complied with

          United States and Swiss law.

       d. The September 26, 2016, communication was also fraudulently

          untruthful in stating that Defendant LAUDER and his mother Estée

          Lauder never owned a secret, offshore, undeclared numbered account

          at UBS, Switzerland and threatened legal action against Plaintiff

          and Greenleaf unless all references to the Lauder family were

          eliminated in Lucifer’s Banker.

       e. As a direct and proximate consequence of Plaintiff’s detrimental

          reliance upon these fraudulent, knowing and deliberate falsehoods

          by Defendant LAUDER to Plaintiff and Greenleaf denying

          ownership of secret, offshore, undeclared, numbered secret bank

          account at UBS, Switzerland and LAUDER’s threats of legal action,




                                    Page 28 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 29 of 31



            the reference to him to that effect was censored from Lucifer’s

            Banker.

  105.   These statements by Defendant LAUDER are deliberate and knowingly

  deceptive and false.

  106.   Defendant LAUDER was deliberately fraudulent in making these false

  statements to Greenleaf and Plaintiff, because he knew them to be to be untrue.

  107.   Defendant LAUDER’s fraudulent deceptive statements were designed to

  induce Plaintiff BIRKENFELD and/or Greenleaf to rely to their detriment on his

  fraudulent false statements.

  108.   Plaintiff BIRKENFELD detrimentally relied upon the deliberately false and

  fraudulent representations of Defendant LAUDER.

  109.   Injury resulted to Plaintiff BIREKENFELD acting in detrimental and

  justifiable reliance upon the deliberate deception and fraudulent representations of

  Defendant LAUDER.

  110.   Defendant LAUDER had substantial and protectible pecuniary interests in

  making his deliberately fraudulent representations of material fact.

  111.   These pecuniary interests included preventing disclosure of the Swiss secret

  numbered bank account assets to the Internal Revenue Service with the attendant

  potential criminal and civil penalties and inter alia, negative publicity arising

  therefrom.

  112.   Defendant LAUDER’s protectible interests further included the substantial

  pecuniary and financial interest from the avoidance of paying millions of dollars of



                                      Page 29 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 30 of 31



  taxes, penalties and interest on the undisclosed millions of dollars that Defendant

  LAUDER had hidden in his Swiss numbered bank account at UBS in Geneva,

  Switzerland.

  113.   As a direct and proximate result of the deliberately fraudulent falsities and

  false threats of Defendant LAUDER to Plaintiff and Greenleaf denying ownership of

  a secret, offshore, undeclared, numbered bank account at UBS, Switzerland and

  LAUDER’s threats of legal action, the reference to Defendant LAUDER was deleted

  from Lucifer’s Banker.

  114.   The deletion substantially subtracted from Plaintiff’s portrait of American

  marquee tax cheats limned in the book, diminished the public interest in the book,

  its newsworthiness and global sales of Lucifer’s Banker, delayed its publication,

  caused Greenleaf to destroy tens of thousands of previously printed books, required

  Plaintiff to shoulder the expense of hiring additional editors and legal counsel to

  again edit and review the altered manuscript, and occasioned an increase in

  Plaintiff’s literary insurance coverage to $3 million, all of which resulted in

  substantial monetary damage to Plaintiff and to his reputation and brand.

  115.   As a direct and proximate result of Plaintiff BIRKENFELD’s reliance on

  Defendant LAUDER’s false and fraudulent representations and actions, as set forth

  herein or otherwise proved at the trial for this cause, Plaintiff BIRKENFELD

  suffered direct and proximate substantial damages in an amount not less than this

  Court’s jurisdictional minimum of $75,000.00, and such other and further damages

  and amounts as will be proved at trial.



                                      Page 30 of 31
Case 1:19-cv-21871-RS Document 1 Entered on FLSD Docket 05/09/2019 Page 31 of 31



  116.   Plaintiff Birkenfeld reserves the right to amend this Count VI to seek punitive

  damages for fraud against Defendant LAUDER in accordance with Fla. Stat. §768.72

  (2019), and applicable Florida law.

         WHEREFORE, Plaintiff BRADLEY C. BIRKENFELD requests this Court to

  render judgment on Count VI against Defendant LEONARD A. LAUDER for fraud

  and award to Plaintiff all damages to be proved at the trial of this cause, including

  interest, costs and such other and further relief as this Court deems just and proper.


         Respectfully submitted this 9th day of May 2019.


                                                  s/W. Bruce DelValle               .
                                                  W. Bruce DelValle
                                                  Fla. Bar No: 779962
                                                  Bruce Fein (pro hac vice pending)
                                                  FEIN & DELVALLE PLLC
                                                  300 New Jersey Avenue NW, Ste 900
                                                  Washington, DC 20001
                                                  Telephone: (202) 465-8729
                                                  Email: brucedelvalle@gmail.com
                                                         bruce@feinpoints.com

                                                  Attorneys for Plaintiff Bradley C.
                                                  Birkenfeld.




                                        Page 31 of 31
